                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Jessica Liou (pro hac vice)
                              3   (jessica.liou@weil.com)
                                  Matthew Goren (pro hac vice)
                              4   (matthew.goren@weil.com)
                                  767 Fifth Avenue
                              5   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              6   Fax: 212 310 8007

                              7
                                  KELLER & BENVENUTTI LLP
                              8   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                              9   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             12
                                  Proposed Attorneys for Debtors
Weil, Gotshal & Manges LLP




                             13   and Debtors in Possession
 New York, NY 10153-0119
      767 Fifth Avenue




                             14

                             15                               UNITED STATES BANKRUPTCY COURT

                             16                               NORTHERN DISTRICT OF CALIFORNIA

                             17                                       SAN FRANCISCO DIVISION

                             18
                                                                                     Bankruptcy Case
                             19                                                      No. 19 -30088 (DM)
                                    In re:
                             20                                                      Chapter 11
                                    PG&E CORPORATION,
                             21                                                      (Lead Case)
                                             - and -
                             22                                                      (Jointly Administered)
                                    PACIFIC GAS AND ELECTRIC
                             23     COMPANY,                                         NOTICE OF OMNIBUS HEARING

                             24                                  Debtors.            Date: February 27, 2019
                                                                                     Time: 9:30 a.m. (Pacific Time)
                             25      Affects PG&E Corporation                       Place: United States Bankruptcy Court
                                     Affects Pacific Gas and Electric Company              Courtroom 17, 16th Floor
                             26      Affects both Debtors                                  San Francisco, CA 94102

                             27     * All papers shall be filed in the Lead Case,
                                    No. 19-30088 (DM).
                             28
                                  NOTICE OF OMNIBUS HEARING
                             Case: 19-30088        Doc# 353     Filed: 02/06/19     Entered: 02/06/19 19:04:59    Page 1 of 4
             PLEASE TAKE NOTICE that on January 29, 2019 (the “Petition Date”), PG&E
 1   Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and
 2   debtors in possession (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11
     Cases”), each filed a voluntary petition for relief under chapter 11 of title 11 of the United States
 3   Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the Northern District
     of California (San Francisco Division) (the “Bankruptcy Court”). A hearing was held on January
 4   31, 2019 (the “First Day Hearing”), where, among other things, the Bankruptcy Court granted
     interim relief regarding the Motions listed in Section I, below.
 5

 6         PLEASE TAKE FURTHER NOTICE that, the Bankruptcy Court will hold a hearing on
     February 27, 2019, at 9:30 a.m. (Pacific Time) (the “Omnibus Hearing”) in the courtroom of the
 7   Honorable Dennis Montali, United States Bankruptcy Judge, Courtroom 17, 16th Floor, 450 Golden
     Gate Avenue, San Francisco, California 94102.
 8
              PLEASE TAKE FURTHER NOTICE that a proposed agenda with respect to the Omnibus
 9
     Hearing is set forth below. At the Omnibus Hearing, the Bankruptcy Court will hear the motions and
10   applications filed by the Debtors and listed in Sections I and II of the proposed agenda below (the
     “Motions”). Copies of each pleading identified below can be viewed and/or obtained: (i) by
11   accessing the Court’s website at http://www.canb.uscourts.gov, (ii) by contacting the Office of the
     Clerk of the Court at 450 Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’
12   proposed notice and claims agent, Prime Clerk LLC (“Prime Clerk”), at
     https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for U.S.-based
13
     parties; or +1 (929) 333-8977 for International parties or by e-mail at:pgeinfo@primeclerk.com.
14   Note that a PACER password is needed to access documents on the Bankruptcy Court’s website.

15          PLEASE TAKE FURTHER NOTICE that any oppositions or responses to the Motions
     must be in writing, filed with the Bankruptcy Court, and served on the counsel for the Debtors at the
16   above-referenced address so as to be received by no later than February 20, 2019. In deciding the
     Motions, the Court may consider any other document filed in these Chapter 11 Cases and related
17
     Adversary Proceedings.
18
                         PROPOSED AGENDA FOR OMNIBUS HEARING ON
19                        FEBRUARY 27, 2019 AT 9:30 A.M. (PACIFIC TIME)

20     I.   MOTIONS WHERE INTERIM RELIEF WAS GRANTED AT THE FIRST DAY
            HEARING AND FINAL RELIEF WILL BE SOUGHT AT THE OMNIBUS
21          HEARING
22
            1.      Cash Management Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a),
23   363(b), and 507 and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Authority to (I)(A)
     Continue Existing Cash Management System, (B) Honor Certain Prepetition Obligations Related to
24   the Use Thereof, (C) Continue Intercompany Arrangements, (D) Continue to Honor Obligations
     Related to Joint Infrastructure Projects, and (E) Maintain Existing Bank Accounts and Business
25   Forms; and (II) Waiving the Requirements of 11 U.S.C. § 345(b) [Dkt No. 7].
26          2.      Insurance Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 362(d),
27   363(b), 363(c), and 364 and Fed. Bankr. P. 4001, 6003, and 6004 for Interim and Final Orders (I)

28
                                                      -2-
Case: 19-30088       Doc# 353     Filed: 02/06/19     Entered: 02/06/19 19:04:59       Page 2 of 4
     Authorizing the Debtors to Maintain Insurance Policies, Workers’ Compensation Program, and
 1   Surety Bond Program and Pay All Obligations With Respect Thereto; and (II) Granting Relief From
 2   the Automatic Stay with Respect to Workers’ Compensation Claims [Dkt No. 9].

 3          3.      Exchange Operator Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 362,
     363, and 364 and Fed. R. Bankr. P. 6003 and 6004 to (A) Honor Prepetition Obligations to Natural
 4   Gas and Electricity Exchange Operators, (B) Grant Administrative Expense Claims and Authorize
     Posting of Postpetition Collateral to Exchange Operators, (C) Modify the Automatic Stay, and (D)
 5   Grant Related Relief [Dkt No. 15].
 6          4.      Operational Integrity Suppliers Motion. Motion of Debtors Pursuant to 11 U.S.C.
 7   §§ 105(a), 363(b), and 503(b)(9) and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final
     Authority to Pay Prepetition Obligations Owed to Certain Safety and Reliability, Outage, and
 8   Nuclear Facility Suppliers [Dkt No. 12].

 9           5.     Lien Claimants Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b),
     and 503(b) and Fed. R. Bankr. P. 6003 and 6004 (I) for Interim and Final Authority to Pay
10   Prepetition Obligations Owed to Shippers, Warehousemen, and Other Lien Claimants, and (II)
11   Granting Administrative Expense Priority Status for Claims Arising from Goods Delivered to the
     Debtors Postpetition [Dkt No. 13].
12
             6.     Taxes Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 363, 507(a), and
13   541(d) and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Authority to Pay Certain
     Prepetition Taxes and Assessments and Granting Related Relief [Dkt No. 11].
14
            7.       Customer Programs Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a),
15   363(b), and 507(a)(7) and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Orders (I)
16   Authorizing Debtors to (A) Maintain and Administer Customer Programs, Including Public Purpose
     Programs, and (B) Honor Any Prepetition Obligations Relating Thereto; and (II) Authorizing
17   Financial Institutions to Honor and Process Related Checks and Transfers [Dkt No. 16].

18           8.     Employee Wages and Benefits Motion. Motion of Debtors Pursuant to 11 U.S.C. §§
     105(a), 363(b), and 507 and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Authority to (I)
19   Pay Prepetition Wages, Salaries, Withholding Obligations, and Other Compensation and Benefits;
     (II) Maintain Employee Benefits Programs; and (III) Pay Related Administrative Obligations [Dkt
20
     No. 8].
21
            9.      NOL Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105(A) and 362 for
22   Interim and Final Orders Establishing Notification Procedures and Approving Restrictions on
     Certain Transfers of Stock of, and Claims Against, the Debtors [Dkt No. 10].
23
             10.    DIP Financing Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 362, 363,
24   364, 503 and 507 and Fed. R. Bankr. P. 2002, 4001, 6003, 6004 and 9014 for Interim and Final
25   Orders (I) Authorizing the Debtors to Obtain Senior Secured, Superpriority, Postpetition Financing,
     (II) Granting Liens and Superpriority Claims, (III) Modifying the Automatic Stay, (IV) Scheduling
26   Final Hearing, and (V) Granting Related Relief [Dkt No. 23].

27

28
                                                     -3-
Case: 19-30088      Doc# 353      Filed: 02/06/19    Entered: 02/06/19 19:04:59       Page 3 of 4
      II.   ADDITIONAL MOTIONS TO BE CONSIDERED AT THE OMNIBUS HEARING
 1
            11.    Reclamation Procedures Motion. Motion of Debtors for Entry of Order Pursuant to
 2
     11 U.S.C. §§ 546(c) and 105(a) and Fed. R. Bankr. P. 9019 Establishing and Implementing
 3   Exclusive and Global Procedures for the Treatment of Reclamation Claims [Dkt No. 30].

 4          12.     Section 509(b)(3) Procedures Motion. Motion of Debtors Pursuant to 11 U.S.C.
     §§ 503(b)(9) and 105(a) for Entry of an Order Establishing Procedures for the Assertion, Resolution,
 5   and Satisfaction of Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Dkt No. 31].
 6          13.    Utilities Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 366 and 105
     Requesting Entry of an Order (I) Approving Debtors’ Proposed Form of Adequate Assurance for
 7
     Payment of Utility Providers, (II) Establishing Procedures Providing Adequate Assurance and
 8   Resolving Objections of Utility Providers, and (III) Prohibiting Utility Providers from Altering,
     Refusing, or Discontinuing Service [Dkt No. 32].
 9
            14.     Case Management Motion. Motion of Debtors for Entry of Order Implementing
10   Certain Notice and Case Management Procedures [Dkt No. 352].
11          15.    Interim Compensation Procedures Motion. Motion of Debtors Pursuant to 11
12   U.S.C. §§ 331 and 105(a) and Fed. R. Bankr. P. 2016 for Authority to Establish Procedures for
     Interim Compensation and Reimbursement of Expenses of Professionals [Dkt No. 349].
13
            16.     Ordinary Course Professionals Motion. Motion of Debtors Pursuant to 11 U.S.C.
14   §§ 105(a), 327, 328, and 330 for Authority to Employ Professionals Used in the Ordinary Course of
     Business Nunc Pro Tunc to the Petition Date [Dkt No. 350]
15
     Dated: February 6, 2019
16                                           WEIL, GOTSHAL & MANGES LLP
17                                           KELLER & BENVENUTTI LLP
18                                           /s/ Jane Kim
                                                         Jane Kim
19

20
                                             Proposed Attorneys for Debtors and Debtors in
21                                           Possession

22

23

24

25

26

27

28
                                                      -4-
Case: 19-30088       Doc# 353     Filed: 02/06/19    Entered: 02/06/19 19:04:59       Page 4 of 4
